 



Exhibit 10.3
AMENDMENT NO. 1 TO CREDIT AGREEMENT
          THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT is dated as of the 3rd day of
July, 2007, by and between NEW HORIZONS WORLDWIDE, INC., a Delaware corporation
(“Borrower”), each lender whose name is set forth on the signature pages of this
Agreement (each a “Lender” and collectively, “Lenders”), and CAMDEN PARTNERS
STRATEGIC III, LLC, as Administrative Agent (the “Administrative Agent”).
RECITALS
          Reference is made to that certain Credit Agreement dated July 19,
2006, among Borrower, the Lenders and the Administrative Agent (the “Credit
Agreement”), pursuant to which the Lenders have made Advances to Borrower in the
aggregate principal amount of Four Million Dollars ($4,000,000). In order to
amend the Credit Agreement to provide, inter alia, for certain adjustments to be
made in connection with the issuance of the Series C Stock (as hereinafter
defined), the parties hereto have entered into this Amendment No. 1.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants set forth herein, and such other consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
          1. All capitalized terms not otherwise defined herein which are
defined in the Credit Agreement shall have the same meanings assigned to them in
the Credit Agreement.
          2. All references herein, in the Credit Agreement and in the other
Loan Documents to “this Agreement” and “the Credit Agreement” shall mean and
include the Credit Agreement as amended by this Amendment No. 1.
          3. Section 1.1 of the Credit Agreement is hereby amended by amending
the definition of “Adjusted EBITDA” to read in its entirety as follows:
     “Adjusted EBITDA” means, with respect to any fiscal period, the sum of,
without duplication, (a) EBITDA for such fiscal period, plus (b) to the extent
deducted in determining Net Income for such fiscal period, non-cash charges of
Borrower and

 



--------------------------------------------------------------------------------



 



its Subsidiaries during such fiscal period relating to Borrower’s and its
Subsidiaries’ compliance with Financial Accounting Standards Board Statement No.
142, plus (c) to the extent deducted in determining Net Income for such fiscal
period, (i) non-cash charges recorded against earnings in Borrower’s and its
Subsidiaries’ financial statements for such fiscal period with respect to the
write-down of leasehold estates as a result of the sublease of such leasehold
estates, and (ii) the amount of litigation settlements approved by the Board of
Directors of Borrower, plus (d) non-cash charges associated with stock options.
          4. Section 1.1 of the Credit Agreement is hereby amended by amending
the definition of “Change of Control” to revise and restate the sentence at the
conclusion thereof to read in its entirety as follows:
Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred as a result of the consummation of the transactions which are the
subject of the Preferred Stock Exchange Agreement, the Series C Stock Purchase
Agreement or the issuance or exercise of the Warrants.
          5. Section 1.1 of the Credit Agreement is hereby amended by amending
the definition of “Maturity Date” to read in its entirety as follows:
     “Maturity Date” means July 19, 2009.
          6. Section 1.1 of the Credit Agreement is hereby amended by amending
the definition of “Series A Warrants” to read in its entirety as follows:
     “Series A Warrants” means, collectively, the Series A-1 Warrants and the
Series A-2 Warrants.
          7. Section 1.1 of the Credit Agreement is hereby amended by amending
the definition of “Series B Warrants” to read in its entirety as follows:
     “Series B Warrants” means, collectively, the Series B-1 Warrants and the
Series B-2 Warrants.
          8. Section 1.1 of the Credit Agreement is hereby amended by amending
the definition of “Warrants” to read in its entirety as follows:

-2-



--------------------------------------------------------------------------------



 



     “Warrants” means, collectively, the Series A Warrants, the Series B
Warrants and the Series C Warrants.
          9. Section 1.1 of the Credit Agreement is hereby amended by adding the
following new defined terms in the alphabetically correct sequence:
     “Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement
dated as of July 3, 2007, among Borrower, the Lenders and the Administrative
Agent.
     “Charter Amendment” means the amendment of Borrower’s Certificate of
Incorporation to be authorized pursuant to the Shareholder Approval.
     “Edusoft Contract” means the License Agreement dated September 23, 2004, as
amended, between Borrower and Edusoft Ltd. relating to Borrower’s English
Language Program.
     “Series A-1 Warrants” means warrants to purchase in the aggregate 2,000,000
shares of Borrower’s common stock, each of which shall be in the form of
Exhibit E-3 attached hereto and incorporated herein.
     “Series A-2 Warrants” means warrants to purchase in the aggregate 984,335
shares of Borrower’s common stock, each of which shall be in the form of
Exhibit E-4 attached hereto and incorporated herein.
     “Series B-1 Warrants” means warrants to purchase in the aggregate 666,667
shares of Borrower’s common stock, each of which shall be in the form of
Exhibit E-5 attached hereto and incorporated herein.
     “Series B-2 Warrants” means warrants to purchase in the aggregate 150,818
shares of Borrower’s common stock, each of which shall be in the form of
Exhibit E-6 attached hereto and incorporated herein.
     “Series C Certificate of Designation” means the Certificate of Designation,
Preferences and Rights of Series C Convertible Preferred Stock of New Horizons
Worldwide, Inc. dated July 2, 2007, as the same may from time to time be
amended, restated, extended or otherwise modified.

-3-



--------------------------------------------------------------------------------



 



     “Series C Investor” and “Series C Investors” mean, respectively, each
“Investor” as defined in the Series C Stock Purchase Agreement and all such
Investors.
     “Series C Stock” means 172,043 shares of Borrower’s Series C Convertible
Preferred Stock which are convertible into 5,333,333 shares of the Company’s
common stock and which are issued pursuant to the Series C Stock Purchase
Agreement, the terms of which are further described in the Series C Certificate
of Designation.
     “Series C Stock Purchase Agreement” means that certain Series C Stock and
Warrant Purchase Agreement dated as of July 3, 2007, by and between Borrower and
the Series C Investors.
     “Series C Warrants” means warrants to purchase in the aggregate 1,066,667
shares of Borrower’s common stock, each of which shall be in the form of
Exhibit E-7 attached hereto and incorporated herein.
     “Shareholder Approval” means the approval of the shareholders of Borrower
to amend Borrower’s Certificate of Incorporation to increase in the authorized
common shares of Borrower to 30,000,000.
     “Shareholder Meeting” means the meeting of the shareholders of Borrower at
which the Shareholder Approval will be sought.
          10. Article 4 of the Credit Agreement is hereby amended by adding the
following new Section 4.23:
     4.23 Series C Documents.
     True, accurate and complete copies of the Series C Stock Purchase
Agreement, the Series C Certificate of Designation and the Series C Warrants
have been provided to the Administrative Agent and the Lenders.
          11. Section 5.8 of the Credit Agreement is hereby amended by adding
the following sentence at the conclusion thereof:
Notwithstanding the foregoing, the failure of Borrower to fully comply with its
Contractual Obligations under the Edusoft Contract shall not represent a breach
of this Section 5.8 for a

-4-



--------------------------------------------------------------------------------



 



period of nine months following date of Amendment No. 1; provided, however, that
if (a) at any time during such nine-month period Borrower shall admit liability
or settle any dispute under the Edusoft Contract for an amount in excess of
$500,000, or (b) at any time following such nine-month period a good faith
determination is made by the Administrative Agent that the liability of Borrower
under the Edusoft Contract could reasonably be expected to exceed $500,000, at
such time Borrower shall be in breach of this Section 5.8.
          12. Section 6.5 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
     6.5 Other Indebtedness.
     Create, incur, assume or permit to exist any Indebtedness resulting from
borrowings, loans or advances, whether secured or unsecured, matured or
unmatured, liquidated or unliquidated, joint or several, except (a) the
Obligations, (b) Indebtedness owed to Borrower or any of its Subsidiaries,
subject to the limitations on such Indebtedness set forth in Section 6.7(b), (c)
Indebtedness existing on the Closing Date and disclosed in Schedule 6.5, and
refinancings, renewals, extensions or amendments that do not increase the amount
thereof, (d) Indebtedness which arises from Earnout Payments provided such
Earnout Payments are treated as Subordinated Obligations, and (e) Indebtedness
secured by Permitted Purchase Money Liens and/or Indebtedness incurred with
respect to Capital Lease Obligations (as determined by GAAP) in an aggregate
amount not to exceed $1,000,000 at any time outstanding.
          13. Section 6.6 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
     6.6 Guaranties.
     Guarantee or become liable in any way as surety, endorser (other than as
endorser of negotiable instruments for deposit or collection in the ordinary
course of business), accommodation endorser or otherwise for, nor pledge or
hypothecate any assets of Borrower or any of its Subsidiaries as security for,
any liabilities or obligations of any other Person, except (a) any of the
foregoing existing on the Closing Date and disclosed on Schedule 6.6, (b) any of
the foregoing in favor of the

-5-



--------------------------------------------------------------------------------



 



Administrative Agent (on behalf of the Lenders), (c) endorsements for collection
or deposit in the ordinary course of business, (d) under surety bonds for an
amount not in excess of $500,000, (e) Interest Rate Protection Agreements
approved by the Administrative Agent, and (f) contingent obligations with
respect to the minimum aggregate license fees to the extent of $15,000,000 as
payable pursuant to Exhibit C of the Content License and Distribution Agreement
between New Horizons Computer Learning Centers, Inc. and Element K LLC.
          14. Section 6.8 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
     6.8 Distributions.
Declare or pay or make any Distribution, whether from capital, income or
otherwise, and whether in Cash or other Property; provided, however, that so
long as no Default or Event of Default shall have occurred and be continuing
(without waiver or cure), Borrower shall be permitted to make Distributions
payable pursuant to Section 3 of the Series B Certificate of Designation,
Section 3 of the Series C Certificate of Designation and Section 9 of the
Series C Certificate of Designation, in each case subject to legal limitations,
if any.
          15. Section 6.18 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
     6.18 Capital Expenditures.
     Make any investment in fixed assets in any Fiscal Year in excess of an
aggregate amount of $1,000,000; provided, however, that with the express
approval of Borrower’s Board of Directors (a) from the date of the Amendment
No. 1 to December 31, 2007 Borrower may make an investment in fixed assets in an
amount not to exceed $1,000,000, and (b) in any Fiscal Year after 2007, Borrower
may make an investment in fixed assets in an amount not to exceed $2,000,000;
provided, further, that the following shall be excluded for purposes of
compliance with this Section 6.18: expenditures which are made in connection
with the replacement or restoration of assets to the extent financed (to the
extent such financing is permitted hereunder) either (a) from insurance proceeds
paid on account of the loss of or damage to the assets being replaced or
restored, or (b) with proceeds from the sale or other disposition of an asset
which is replaced

-6-



--------------------------------------------------------------------------------



 



within 90 days from such sale or other disposition with another asset performing
the same or a similar function.
          16. Section 6.19 of the Credit Agreement is hereby amended to read in
its entirety as follows:
     6.19 Amendments.
Amend or modify any term or provision of (a) any indenture, agreement or
instrument evidencing or governing any Subordinated Obligation, (b) any material
provision of any Material Contract, if in any such case such amendment or
modification in any respect will or may adversely affect the interest of the
Lenders in any material respect, or (c) any provision of the Series B
Certificate of Designation, the Series C Stock Purchase Agreement, the Series C
Certificate of Designation or the Series C Warrants, if in any such case such
amendment or modification in any respect will or may adversely affect the
interest of the Lenders (including in their capacities as holders of the
Series A Warrants and/or the Series B Warrants) in any material respect.
          17. Section 6.22 of the Credit Agreement is hereby amended to read in
its entirety as follows:
     6.22 Change of Fiscal Periods.
     Change its Fiscal Year or any other fiscal period with respect to which it
reports financial results hereunder or otherwise without the financial covenants
and reporting obligations of Borrower hereunder which would be affected thereby
having been amended in a manner acceptable to the Administrative Agent in its
reasonable business judgment.
          18. Section 7.1(a) of the Credit Agreement is hereby amended to read
in its entirety as follows:
     (a) Within thirty (30) days after the end of each calendar month commencing
with the calendar month ending June 30, 2006 (other than the calendar months
ending each Fiscal Quarter, for which the period shall be forty-five (45) days,
and excluding the Fiscal Quarter ending December 31, for which the period shall
be sixty (60) days), the consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such calendar month and the consolidated
statements of income and operations for such calendar month, and the portion of
the

-7-



--------------------------------------------------------------------------------



 



Fiscal Year ended with such calendar month, all in reasonable detail. Such
financial statements shall be certified by the president or chief financial
officer of Borrower as fairly presenting the financial condition and results of
operations of Borrower and its Subsidiaries in accordance with GAAP (other than
footnote disclosures), consistently applied, as at such date and for such
periods, subject only to normal year-end accruals and audit adjustments.
          19. Section 7.1(b) of the Credit Agreement is hereby amended to read
in its entirety as follows:
     (b) With respect to the Fiscal Year ending December 31, 2006, concurrently
with any filing by or on behalf of Borrower with the Securities and Exchange
Commission which contains Borrower’s financial statements for such Fiscal Year,
but in no event later than June 30, 2007, and within ninety (90) days after the
end of each Fiscal Year thereafter, the consolidated balance sheet of Borrower
and its Subsidiaries as at the end of such Fiscal Year and the consolidated
statements of income, operations, stockholders’ equity and cash flows, in each
case of Borrower and its Subsidiaries for such Fiscal Year, all in reasonable
detail. Such financial statements shall be prepared in accordance with GAAP,
consistently applied, and such consolidated financial statements shall be
accompanied by a report of independent public accountants of recognized standing
selected by Borrower and reasonably satisfactory to the Requisite Lenders, which
report shall be prepared in accordance with generally accepted auditing
standards as at such date, and shall not be subject to any qualifications or
exceptions other than qualifications, exceptions or disclaimers relating to
internal controls.
          20. A new Section 5.14 is hereby added to the Loan Agreement to read
in its entirety as follows:
          5.14 Shareholder Approval.
     (a) Within thirty (30) days following the later to occur of (i) the sale of
the Series C Shares to the Series C Investors, and (ii) the filing with the
United States Securities and Exchange Commission (the “SEC”) of Borrower’s Form
10-Q for the quarterly period ending March 31, 2007, file or cause to be filed
with the SEC preliminary proxy materials (the “Proxy

-8-



--------------------------------------------------------------------------------



 



Materials”) for the purpose of holding the Shareholder Meeting; and
     (b) Diligently respond to all SEC comments to its Proxy Materials and take
all such other actions as may be required to cause the Shareholder Meeting to
occur, and the Charter Amendment to become effective, as soon as is practicable.
          21. Section 9.1(d) of the Credit Agreement is hereby amended to read
in its entirety as follows:
     (d) Borrower (i) is in breach of Section 5.8 as provided in the final
sentence thereof, or (ii) fails to comply (A) with Section 5.14, Section 7.1(i)
or Section 7.3 in the manner stated therein, (B) with Section 7.1(a),
Section 7.1(b), Section 7.1(c), Section 7.1(d), Section 7.1(f) or Section 7.2
within ten (10) Banking Days of the date specified for performance therein, or
(C) with any other reporting requirement set forth in Article 7 within five
(5) Banking Days of the date specified for performance therein; or
          22. Section 9.1 of the Loan Agreement is hereby amended by
(a) replacing the “.” at the end of clause (q) with “; or” and (b) adding the
following new clause (r) thereto:
     (r) Any or all of the Series C Investors shall have elected to redeem any
or all of their Series C Stock as provided in Section 9 of the Series C
Certificate of Designation.
          23. Schedules 4.1, 4.7, 4.8, 4.10 and 4.12 to the Credit Agreement are
hereby amended, restated and replaced by Schedules 4.1, 4.7, 4.8, 4.10 and 4.12
attached hereto. The Credit Agreement is further amended by the addition of
Exhibit E-3 through Exhibit E-7 thereto in the forms attached hereto as
Exhibit E-3 through Exhibit E-7, respectively.
          24. All notices, requests, demands, directions and other
communications to Borrower provided for under the Credit Agreement or under any
other Loan Document shall be mailed, telegraphed, telecopied, dispatched by
commercial courier or delivered to the Borrower at the address set forth on the
signature pages of this Amendment No. 1 or at any other address as may be
designated by it in a written notice sent to all other parties to such Loan
Document in accordance with Section 11.6 of the Credit Agreement.

-9-



--------------------------------------------------------------------------------



 



          25. To induce the Administrative Agent and the Lenders to enter into
this Amendment No. 1, Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that (a) the representations and warranties
made by Borrower in Sections 3.2, 3.3 and 3.4 of the Series C Stock Purchase
Agreement are true and correct on the date hereof and are deemed made to the
Administrative Agent and to the Lenders on the date hereof, (b) except as
specifically provided herein, the representations and warranties of Borrower set
forth in Article 4 of the Credit Agreement (including all representations and
warranties made in such Article after giving effect to this Amendment No. 1, but
excluding the representations and warranties made in Sections 4.5, 4.6 and 4.17
thereof), and the representations and warranties of Borrower set forth in each
of the other Loan Documents, are true and correct in all material respects with
the same effect as if made on the date hereof (unless stated to relate solely to
an earlier date, in which case they were true and correct as of such earlier
date; provided, however, that notwithstanding any such statement relating to an
earlier date, the representations and warranties made in Section 4.4 of the
Credit Agreement shall be deemed to have been restated as of the date hereof),
and (c) after giving effect to the terms of this Amendment No. 1, the Series C
Stock Purchase Agreement and that certain letter dated June 15, 2007 from the
Lenders to Borrower waiving certain enumerated Defaults as set forth therein,
Borrower and each of the other Obligors is in compliance with all the terms and
conditions of the Credit Agreement and the other Loan Documents, and no Default
or Event of Default has occurred and is continuing.
          26. This Amendment No. 1 shall become effective on the date upon which
the following shall all have occurred:
               (a) The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent and
its legal counsel:
                    (i) at least one (1) duly executed counterpart of this
Amendment No. 1, together with arrangements satisfactory to the Administrative
Agent for additional executed counterparts, sufficient in number for
distribution to the Lenders and Borrower;
                    (ii) at least one (1) executed counterpart of a Consent to
this Amendment No.1 (the “Consent”), duly executed by each of the Obligors
(other than Borrower), together with arrangements satisfactory to the
Administrative Agent for additional executed counterparts, sufficient in number
for distribution to the Lenders and Borrower;

-10-



--------------------------------------------------------------------------------



 



                    (iii) a pro forma Capital Summary for Borrower, after giving
effect to the transactions which are the subject of this Amendment No. 1 and the
Series C Stock Purchase Agreement; and
                    (iv) such other and further documents, certificates,
opinions of counsel and other papers, duly executed and delivered by the
Obligors, as the Administrative Agent shall reasonably request; and Borrower
shall have paid all fees due to the Administrative Agent and the Lenders.
               (b) The Series C Stock shall have been purchased by the Series C
Investors in accordance with the provisions of the Series C Stock Purchase
Agreement (or with such deviations from the provisions thereof as shall have
been approved in writing by the Administrative Agent).
               (c) Stuart Smith and David Goldfinger shall have resigned as
members of Borrower’s Board of Directors and two nominees selected by the
Series C Investors shall have been elected as replacement Directors.
               (d) The Stockholders’ Agreement shall have been amended and/or
restated in a manner acceptable to the Administrative Agent and the Lenders
pursuant to which, among other things (i) the Series C Investors shall be added
as parties thereto, (ii) the size of the Board of Directors of Borrower shall be
fixed at nine (9) members, and (iii) each of the holders of the Series B Stock
and the Series C Investors shall agree to vote their shares for the election of
Curtis Lee Smith, Jr., William Heller and Richard Osborne to the Board of
Directors of Borrower for terms ending at Borrower’s annual meeting in 2009.
               (e) The Amended and Restated Registration Rights Agreement dated
July 19, 2006, among Borrower and the Closing Date Lenders shall have been
amended and/or amended and restated in a manner acceptable to the Administrative
Agent and the Lenders to, among other things, add the Series C Investors as
“Holders” thereunder.
               (f) A notice from the Company relating to the adjustment of the
conversion features of the Series B Stock in connection with the issuance of the
Series C Stock and the Series C Warrants.
          27. Borrower agrees to pay all out-of-pocket expenses incurred by the
Administrative Agent in connection with the review, preparation, negotiation,
execution and delivery of this Amendment No. 1 and all other documents executed
or to be executed in connection herewith, including, without limitation, the
expenses and reasonable fees of counsel to

-11-



--------------------------------------------------------------------------------



 



the Administrative Agent; provided, however, that Borrower shall not be required
to pay any such counsel fees in excess of $50,000.
          28. Except as amended hereby, the Credit Agreement shall remain
unchanged, and the Credit Agreement, as so amended, shall continue in full force
and effect in accordance with its terms.
          29. This Amendment No. 1 may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when so executed and delivered, shall be an original, but all such counterparts
shall together constitute one and the same instrument.
          30. The recitals hereto and all of the terms of the Credit Agreement
are hereby incorporated into and made a part hereof as though fully set forth
herein.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-12-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to
Credit Agreement to be duly executed under seal by their duly authorized
respective officers as of the day and year first above written.

                  NEW HORIZONS WORLDWIDE, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Mark A. Miller    
 
           
 
      Mark A. Miller, President, CEO             [Printed Name and Title]    
 
                Address for notices:    
 
                New Horizons Worldwide, Inc.
1900 S. State College Blvd. Suite
     650         Anaheim, California 92806
Attn: Charles M. Caporale, Senior Vice
President and Chief Financial Officer    
 
                Telecopier: (714) 940-8370
Telephone: (714) 940-8060    
 
                With a copy to:    
 
                Calfee, Halter & Griswold LLP
1400 KeyBank Center
800 Superior Avenue E.
Cleveland, Ohio 44114
Attn: Brian A. McMahon, Esq.    
 
                Telecopier: (216) 241-0816
Telephone: (216) 622-8378    

-13-



--------------------------------------------------------------------------------



 



            CAMDEN PARTNERS STRATEGIC III, LLC,
as Administrative Agent
      By:   /s/ David L. Warnock       David L. Warnock, Managing        Member 
   

             CAMDEN PARTNERS STRATEGIC FUND III, L.P., as a Lender
By: CAMDEN PARTNERS STRATEGIC III, LLC, its General Partner             By:  
/s/ David L. Warnock       David L. Warnock, Managing        Member     

             CAMDEN PARTNERS STRATEGIC FUND III-A, L.P., as a Lender
By: CAMDEN PARTNERS STRATEGIC III, LLC, its General Partner           By:   /s/
David L. Warnock       David L. Warnock, Managing        Member   

-14-



--------------------------------------------------------------------------------



 



         

            ALKHALEEJ TRAINING AND EDUCATION CORPORATION, as a Lender
      By:   /s/ Awaleed Aldryaan        Awaleed Aldryaan, President      
[Printed Name and Title]           

-15-



--------------------------------------------------------------------------------



 



         

                  GEORGE S. RICH, as a Lender             /s/ George S. Rich    
George S. Rich           

-16-